Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 26 April 2019 in which claims 1-13 are pending. Claims 1 and 13 are independent. Claims 2-12 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a gradient shield coil comprising a meandering winding comprising multiple contiguous section where each contiguous section includes a pair of loops and an opposing current flows in each of these loops, as stated in the claim in association with the remaining claim features.



As to independent claim 13, the claim is allowed because the claim contains subject matter found in claim 1 for which claim 1 is found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A
US-4,794,338-A Roemer

Document A discloses a shield coil similar to claimed in instant claims 1 and 13, cf. Fig. 5. It discloses a coil having contiguous sections (8 loops connected in series). The 8 loops can be grouped in pairs where each pair can have current flowing in opposite directions i.e. clockwise and counter-clockwise. However, the shield coil does not appear to include any meandering winding as required by any of the independent claims 1 and 13.


B
US-2012/0176137-A1 Terada
Document A discloses a shield coil similar to claimed in instant claims 1 and 13, cf. Fig. 10A and 10B. There is a pair of loops which may have currents in opposite directions. However, the shield coil does not appear to include any meandering winding as required by any of the independent claims 1 and 13. It also lacks multiple contiguous sections where each section include a pair of loops. It only has one section that include a pair of loops. 








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852